Bboyles, C. J.
The defendants were convicted of wilfully cutting down twenty shade trees grooving in the church-yard of Bascomb Methodist Church in Cherokee county, in violation of subsection 1 of section 216 *345of the Penal Code of 1910. The evidence, while conflicting as to whether the trees were on land owned by the church or by the defendants, authorized the finding that the land was the property of the church, and that the trees growing thereon wore wilfully cut down by the defendants.
Decided January 10, 1935.
William A. Ingram, for plaintiffs in error.
II. G. Vandiviere, solicitor-general, Howell Brooke, contra.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.